Citation Nr: 0019251	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic bilateral blepharoconjunctivitis with 
history of a corneal ulcer, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1942 to October 1945.  He was a prisoner of war of the German 
government from October 1942 to May 1945.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.

The case was previously before the Board in February 1998, 
when it was remanded for adjudication of a claim for service 
connection for corneal scarring and pannus, bilateral, and a 
pterygium of the left eye, as secondary to service-connected 
blepharoconjunctivitis.  The veteran was informed in the 
remand that, if the determination as to this issue was 
adverse to him, he would have to file a notice of 
disagreement and substantive appeal to secure appellate 
review of the issue.

In July 1998, the RO granted entitlement to service 
connection for left eye pterygium, bilateral corneal 
scarring, and pannus, evaluated as noncompensable.  By letter 
dated July 31, 1998, the veteran was notified of the 
decision.  He did not appeal.  38 U.S.C.A. § 7105(a) (West 
1991).  Accordingly, this claim is not currently before the 
Board on appeal. 


FINDING OF FACT

The veteran is currently receiving the maximum schedular 
disability rating for chronic bilateral 
blepharoconjunctivitis with history of a corneal ulcer.



CONCLUSION OF LAW

There is no legal basis for a schedular evaluation in excess 
of 10 percent for chronic bilateral blepharoconjunctivitis 
with history of a corneal ulcer.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.84a, Diagnostic Code 6018 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for an increased disability rating 
for service-connected chronic bilateral 
blepharoconjunctivitis, evaluated as 10 percent disabling, in 
February 1995.  The RO denied the claim in a July 1995 rating 
decision.  The veteran appealed the RO's decision to the 
Board.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for chronic 
conjunctivitis.  38 C.F.R. § 4.84a, Diagnostic Code 6018 
(1999).  Diagnostic Code 6018 provides a 10 percent 
disability rating for active conjunctivitis with objective 
symptoms.  The 10 percent disability rating assigned for 
chronic conjunctivitis encompasses a level of compensation 
for any impairment in earning capacity due to these symptoms.  
There is a lack of entitlement under the law to a higher 
schedular evaluation.  In this case, the facts are not in 
dispute, and the application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).



ORDER

There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a disability rating in 
excess of 10 percent for service-connected chronic bilateral 
blepharoconjunctivitis with history of a corneal ulcer is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

